Case 2:20-cv-01491-MWF-AGR Document 12 Filed 03/19/20 Page 1 of 3 Page ID #:79




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
   2    Phyl Grace, Esq., SBN 171771
   3
        Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
   4    Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
   5    (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
   6    Attorneys for Plaintiff
   7    THE KARLIN LAW FIRM LLP
        David E Karlin (SBN: 275905)
   8    david@karlinlaw.com
        13522 Newport Avenue, Suite 201
   9    Tustin, CA 92780
  10    Telephone: (714)731-3283
        Facsimile: (714)731-5741
  11    Attorneys for Defendants
        Dollar Tree Stores, Inc.
  12
  13                           UNITED STATES DISTRICT COURT
  14                          CENTRAL DISTRICT OF CALIFORNIA
  15    Orlando Garcia,
                                                   Case: 2:20-cv-01491-MWF-AGR
  16             Plaintiff,
  17      v.                                       JOINT STIPULATION FOR
  18    Dollar Tree Stores, Inc., a Virginia       DISMISSAL PURSUANT TO
        Corporation; and Does 1-10,
  19                                               F.R.CIV.P. 41 (a)(1)(A)(ii)
                 Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28                                           1

       Joint Stipulation for Dismissal                Case: 2:20-cv-01491-MWF-AGR
Case 2:20-cv-01491-MWF-AGR Document 12 Filed 03/19/20 Page 2 of 3 Page ID #:80




   1
                                         STIPULATION
   2
   3
   4          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
   5   between the parties hereto that this action may be dismissed without
   6   prejudice as to all parties; each party to bear his/her/its own attorneys’ fees
   7   and costs. This stipulation is made as the matter has been resolved to the
   8   satisfaction of all parties.
   9
  10
  11   Dated: March 19, 2020              CENTER FOR DISABILITY ACCESS
  12
                                          By:   /s/ Amanda Seabock
  13                                            Amanda Seabock
  14                                            Attorneys for Plaintiff

  15   Dated: March 19, 2020              THE KARLIN LAW FIRM LLP
  16
                                          By: /s/ David E. Karlin
  17
                                              David E Karlin
  18                                          Attorneys for Defendant
                                              Dollar Tree Stores, Inc.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                            2

       Joint Stipulation for Dismissal                Case: 2:20-cv-01491-MWF-AGR
Case 2:20-cv-01491-MWF-AGR Document 12 Filed 03/19/20 Page 3 of 3 Page ID #:81




   1
                             SIGNATURE CERTIFICATION
   2
   3
   4   I hereby certify that the content of this document is acceptable to David E
   5   Karlin, counsel for Dollar Tree Stores, Inc., respectively, and that I have
   6   obtained David E Karlin authorization to affix his electronic signature to this
   7   document.
   8
   9   Dated: March 19, 2020             CENTER FOR DISABILITY ACCESS
  10
                                         By:   /s/ Amanda Seabock
  11                                           Amanda Seabock
  12
                                               Attorneys for Plaintiff

  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                           3

       Joint Stipulation for Dismissal               Case: 2:20-cv-01491-MWF-AGR
